DETAILED ACTION
The following Second Non-Final office action is in response to communication for application 16/857,321 filed on 2/28/2022. IDS filed 2/28/2022 has been considered.
Status of Claims
Claims 1-2, 4-11 and 14-20 are amended. Claims 3 and 12-13 are canceled. Claims 1-2, 4-11 and 14-20 are currently pending and rejected as follows. 


	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11 and 14-20 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Ravichandran et al, US Publication No. 2011/0179102 A1, IDS filed 2/28/2022 cite no. 36, hereinafter Ravichandran in view of
Yawer Iqbal, Browser extensions for Dynamics CRM, Published Feb. 1, 2018, pgs. 1-13, IDS filed 2/28/2022 cite no. 89, hereinafter Yawer. As per,
	
Claim 1 
Ravichandran discloses
Automated computing machinery comprising a display screen, the machinery further comprising: 
a sales template of a sales campaign […], the template including a question and an answer form for the question, the question and the answer form pertinent to the sales campaign; (Ravichandran paragraph 219, discloses support for portals for providing web service packages which according to paragraphs 345-347 support marketing campaigns. While paragraph 347 discloses support for providing pre-defined templates as part of third-party services)
an agent hub coupled for data communication to a computer running the browser, the agent hub operatively coupled to a leadership hub that identifies to the agent hub the sales campaign from association with a tele-agent assigned to the campaign, (see paragraphs 120, 155 & 241, disclose a location for service agents to be authenticated for access to a service pool; paragraphs 345-347, discloses a location for accessing marketing campaigns has a marketing service provided via third-party services for agents & paragraph 325 discloses providing to the agent tickets defining tasks to be accomplished for a client))
[…]
Ravichandran does not explicitly disclose
[…] displayed by a browser extension on the display screen as an overlay upon a web page of a customer relationship management ("CRM") application […];
wherein the machinery is configured with template functions additional to functionality of the CRM application, the template exposing such additional functionality through graphical user interface ("GUI") widgets of the template as displayed on the display screen, the template implementing such additional functionality identically for disparate CRM applications.  
Yawer however in the analogous art of customer care discloses
[…] displayed by a browser extension on the display screen as an overlay upon a web page of a customer relationship management ("CRM") application […]; (see pgs. 1-2, discloses a browser extension for CRM system thereby augmenting a CRM application. See pg. 3, which depicts an overlay within the browser which provided extended functionality to an existing CRM application for the user/agent) 
wherein the machinery is configured with template functions additional to functionality of the CRM application, the template exposing such additional functionality through graphical user interface ("GUI") widgets of the template as displayed on the display screen, the template implementing such additional functionality identically for disparate CRM applications. (see pgs. 1-2, discloses a browser extension for CRM system thereby augmenting a CRM application. See pg. 3, which depicts an overlay within the browser which provided extended functionality to an existing CRM application for the user/agent)  
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Ravichandran CRM platform to include supplementing applications to the browser and template functions including widgets in view of Yawer in an effort to increase productivity (see Yawer p.1 & MPEP 2143G).
Claim 2 
Ravichandran discloses
wherein the agent hub includes an identification of the tele-agent.  (Ravichandran paragraphs 120, 155 & 241, disclose a location for service agents to be authenticated for access to a service pool)
Claim 4
Ravichandran discloses
wherein the agent hub is operatively coupled to a campaign management portal that provides to the agent hub the template from association with the sales campaign. (Ravichandran paragraph 219, discloses support for portals for providing web service packages which according to paragraphs 345-347 support marketing campaigns. While paragraph 347 discloses support for providing pre-defined templates as part of third-party services)
Claim 5
Ravichandran discloses
wherein the screen is configured to display the sales template agnostically augmenting the CRM application, the sales template comprising no data regarding a structure or function of the CRM application, and implementing no interface between the CRM application and sales template. (Ravichandran paragraph 219 & 345-347, including the explanation provided in the Independent claim)
Claim 6
Ravichandran discloses
wherein the agent hub is configured with computer memory arranged according to a logical table, the table comprising logical columns identifying the tele-agent, the tele-agent's qualifications, and an indication whether the tele-agent is logged on to the agent hub. (Ravichandran paragraph 219 & 345-347, including the explanation provided in the Independent claim)
Claim 7
Ravichandran discloses
the identity of the tele-agent, the tele-agent's qualifications, and the indication whether the tele-agent is logged on to the agent hub is physically configured as a semantic graph in the computer memory of the agent hub. (see paragraph 219 & 345-347, including the explanation provided in the Independent claim)
Claim 8
Ravichandran discloses
wherein the agent hub is configured with computer memory associating the sales campaign with actual answers responsive to questions from the sales template. (see paragraph 219 & 345-347, including the explanation provided in the Independent claim)
Claim 9
Ravichandran discloses
wherein the agent hub is configured with computer memory arranged according to a logical table, the table comprising logical columns associating the sales campaign with actual answers responsive to questions from the sales template. (see paragraph 219 & 345-347, including the explanation provided in the Independent claim)
Claim 10
Ravichandran discloses
wherein the agent hub including includes associations among the sales campaign and actual answers responsive to questions from the sales template, the associations physically configured as a semantic graph in computer memory of the agent hub. (see paragraph 219 & 345-347, including the explanation provided in the Independent claim)
Claim 11
Ravichandran discloses
A method of agnostically augmenting a customer relationship management ("CRM") application, the method implemented in automated computing machinery that includes a display screen, the method comprising: 
[…]; 
receiving by an agent hub of the machinery based on data input through a browser, an identification of a tele-agent assigned to the sales campaign, the agent hub coupled for data communication to a computer running the browser; (Ravichandran paragraphs 120, 155 & 241, disclose a location for service agents to be authenticated for access to a service pool)
identifying by a leadership hub to the agent hub, the sales campaign from association with the tele-agent assigned to the sales campaign; (Ravichandran paragraphs 345-347, discloses a location for accessing marketing campaigns has a marketing service provided via third-party services for agents & paragraph 325 discloses providing to the agent tickets defining tasks to be accomplished for a client)
and providing by the template functions additional to functionality of the CRM application, the additional functionality including data processing for the question and answer form, (Ravichandran paragraph 219, discloses support for portals for providing web service packages which according to paragraphs 345-347 support marketing campaigns. While paragraph 347 discloses support for providing pre-defined templates as part of third-party services)
[…].
Ravichandran does not explicitly disclose
exposing by a browser extension a sales template of a sales campaign on the display screen as an overlay upon a web page of the CRM application, the template including a question and an answer form for the question, the question and the answer form pertinent to the sales campaign;
the template exposing such additional functionality through graphical user interface ("GUI") widgets of the template as displayed on the display screen, the template implementing such additional functionality identically for disparate CRM applications.
Yawer however in the analogous art of customer care discloses
exposing by a browser extension a sales template of a sales campaign on the display screen as an overlay upon a web page of the CRM application, the template including a question and an answer form for the question, the question and the answer form pertinent to the sales campaign; (Yawer pgs. 1-2, discloses a browser extension for CRM system thereby augmenting a CRM application. See pg. 3, which depicts an overlay within the browser which provided extended functionality to an existing CRM application for the user/agent)
the template exposing such additional functionality through graphical user interface ("GUI") widgets of the template as displayed on the display screen, the template implementing such additional functionality identically for disparate CRM applications. (Yawer pgs. 1-2, discloses a browser extension for CRM system thereby augmenting a CRM application. See pg. 3, which depicts an overlay within the browser which provided extended functionality to an existing CRM application for the user/agent)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Ravichandran CRM platform to include supplementing applications to the browser and template functions including widgets in view of Yawer in an effort to increase productivity (see Yawer p.1 & MPEP 2143G).
Claim 14
Ravichandran discloses
further comprising providing by a campaign management portal to the agent hub the sales template from association with the sales campaign. (Ravichandran paragraph 219, discloses support for portals for providing web service packages which according to paragraphs 345-347 support marketing campaigns. While paragraph 347 discloses support for providing pre-defined templates as part of third-party services)
Claim 15
Ravichandran does not explicitly disclose
further comprising providing, by the agent hub to the browser extension, the template.
Yawer however in the analogous art of customer care discloses 
further comprising providing, by the agent hub to the browser extension, the template.  (Yawer pgs. 1-2, discloses a browser extension for CRM system thereby augmenting a CRM application. See pg. 3, which depicts an overlay within the browser which provided extended functionality to an existing CRM application for the user/agent)
The rationales to modify/combine the teachings of Ravichandran with/and the teachings of Yawer are presented in the examining of claim 11 and incorporated herein.
Claim 16
Ravichandran discloses
further comprising displaying, on the screen, the sales template agnostically augmenting the CRM application, the sales template comprising no data regarding a structure or function of the CRM application, and implementing no interface between the CRM application and template. (Ravichandran paragraph 219 & 345-347, including the explanation provided in the Independent claim)
Claim 17
Ravichandran discloses
further comprising configuring by the agent hub, computer memory arranged according to a logical table, the table including logical columns identifying the tele-agent assigned to the sales campaign, the tele-agent's qualifications, and an indication whether the tele-agent is logged on to the agent hub. (Ravichandran paragraph 219 & 345-347, including the explanation provided in the Independent claim)
Claim 18
Ravichandran discloses
further comprising configuring by the agent hub, computer memory arranged as a semantic graph, the graph including an identity of the tele-agent assigned to the sales campaign, the tele-agent's qualifications, and an indication whether the tele-agent is logged on to the agent hub. (Ravichandran paragraph 219 & 345-347, including the explanation provided in the Independent claim)
Claim 19
Ravichandran discloses
further comprising configuring by the agent hub, computer memory according to a logical table, the table including logical columns associating the campaign with actual answers responsive to questions from the sales template. (Ravichandran paragraph 219 & 345-347, including the explanation provided in the Independent claim)
Claim 20
Ravichandran discloses
further comprising configuring by the agent hub, computer memory as a semantic graph, the graph including associations among the campaign and actual answers responsive to questions from the sales template. (Ravichandran paragraph 219 & 345-347, including the explanation provided in the Independent claim)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160078455 A1; US 20130174019 A1; US 20080271059 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624